CORRECTED NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent Benoit Malouin on 01/19/2022.

The application has been amended as follows: 
Claims 1 & 18 are amended to:

 1. (Currently Amended) An environmental control system for an aircraft, the environmental control system having a conduit configured to receive pressurized air from a compressed air bleed point in a gas turbine engine of the aircraft, the conduit having a cross-sectional area and a valve, the valve having at least one arm being deployable laterally from a retracted position offset from the cross-sectional area to a fully deployed position into the cross-sectional area of the conduit, the at least one arm configured to occupy at least 5% of the cross-sectional area of the conduit and to restrict flow within the conduit when fully deployed, at least a portion of the cross-sectional area being free of the at least one arm when fully deployed. 

 18. (Currently Amended) A gas turbine engine comprising a compressed air conduit extending from a compressed air bleed point, the compressed air conduit having a cross-sectional area perpendicular to a longitudinal axis of the conduit, and a valve, the valve having at least one arm being deployable laterally from a retracted position offset from the cross-sectional area to a fully deployed position into the cross-sectional area of the conduit to restrict flow within the conduit, the at least one arm configured to pivot laterally with respect to an axis substantially parallel with the longitudinal axis when deployed, and at least a portion of the cross-sectional area being free of the at least one arm when fully deployed. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art fails to teach or make obvious in combination with other claimed limitations, environmental control system for an aircraft having a conduit connected to a compressed air bleed point of a gas turbine engine, comprising a valve with at least one arm being deployable laterally from a retracted position offset from the cross-sectional area to a fully deployed position into the cross-sectional area of the conduit, the at least one arm configured to restrict flow within the conduit when fully deployed, at least a portion of the cross-sectional area being free of the at least one arm when fully deployed. 
	The closest prior art includes Murakami (US 8,196,610), which teaches a valve in a conduit, wherein the valve has at least one arm deployable from retracted position offset from a cross-sectional area of the conduit, with at least a portion of the conduit free of the arm when 
Regarding independent claim 12, applicant’s arguments in the Remarks filed 06/29/2021 have been fully considered and are persuasive.  The closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating an aircraft environmental control system having a conduit, the method comprising: contingent upon receiving an indication of a pressure reduction at a sensing point along the conduit, deploying an arm into a cross-sectional area of the conduit, upstream of the sensing point, the deployed arm reducing the flow rate along the conduit towards the sensing point by at least 5%. 
The closest prior art includes Simpson (US 2014/0366965), which teaches a method of deploying a valve within a compressed air conduit of an aircraft bleed system, including sensing pressures upstream and downstream of the valve, and selectively deploying the valve to restrict a flow through the conduit.  Simpson fails to teach that the deployment is contingent upon an indication of a pressure reduction at a sensing point downstream of the valve.  Additional close prior art includes Kahoe (US 4,026,321), which teaches an air conditioning duct having a variable diameter orifice valve that is responsive to measured pressure drop across the valve. However, Kahoe fails to teach that the valve deploys an arm into a cross-sectional area of the conduit contingent on an indication of a pressure reduction at a sensing point, but rather controls the valve based on a control signal that maintains a desired downstream temperature within an 
Regarding independent claim 18, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a gas turbine engine having a compressed air conduit having a cross-sectional area perpendicular to a longitudinal axis of the conduit, and a valve having at least one arm being deployable laterally from a retracted position offset from the cross-sectional area to a fully deployed position into the cross-sectional area of the conduit to restrict flow within the conduit, the at least one arm configured to pivot laterally with respect to an axis substantially parallel with the longitudinal axis when deployed. 
Closest prior art includes Aitchison (US 2004/0118105) and Schofield (US 2003/0091428).  Aitchison teaches a gas turbine engine with a compressed air conduit connected to a compressed air bleed point, and a valve therein having at least one arm deployable laterally into the cross-sectional area of the conduit, with a portion of the conduit free of the arm when deployed.  Schofield teaches a valve for a compressor bleed conduit, wherein the valve comprises arms that are offset from the cross-sectional area of the conduit when retracted, and deployable laterally into the cross-sectional area when deployed.  While one skilled in the art may incorporate the valve of Schofield into the system of Aitchison, neither Schofield or Aitchison teaches or suggests the use of a valve having at least one arm configured to pivot laterally with respect to an axis substantially parallel with the longitudinal axis of the conduit when deployed (both Aitchison and Schofield have valves using arms that pivot with respect to an axis that is perpendicular to the longitudinal axis of the conduit).  Both Aitchison and Schofield employ flapper valves that are contained within and form at least a portion of the conduit, whereas the claimed valve fully retracts and “nests” outside of the cross-sectional area 
Claims 2-11, 13-17, 19 & 20 are allowable for the same reasons as claims 1, 12 & 18, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/ALAIN CHAU/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741